Per curiam.
Richard A. Viti has petitioned for voluntary suspension of his license to practice law pending appeal. He admits that he was convicted in federal court of two felony counts involving income tax evasion. He further admits that his conviction constitutes a violation of Standard 66 of State Bar Rule 4-102 (d). The special master recommends that we accept Viti’s petition and suspend his license to practice law pending termination of the appéal of his conviction. We adopt the special master’s recommendation and grant the petition for voluntary suspension pending appeal.

All the Justices concur.